Reversing.
This appeal is prosecuted from the same judgment affirmed in part in St. Matthews Bank v. De Charette, 259 Ky. 802, ___ S.W.2d  ___ , decided June 4, 1935. It is on the same record.
The circuit court held that the power of appointment given Sue T. Henning by the will of Bettie Meriwether was a special power, and that Sue T. Henning's appointment or devise of a remainder interest in the *Page 148 
subject-matter to Warren T. Godfroy and Matt J. Holt was ineffectual and void, since they were not within those for whom the power was created. Our decision was that it was a general and not a special power. Hence it follows that Sue T. Henning's appointment to Godfroy and Holt was a valid exercise of the power.
The judgment in this regard was therefore erroneous, and to that extent it is reversed.